Dismissed and
Memorandum Opinion filed March 25, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00431-CR
____________
 
BRANDON MICHAEL CAMPBELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1207183
 
 
 

MEMORANDUM
OPINION
            A jury convicted appellant of aggravated assault.  On May 6,
2009, the trial court sentenced appellant to confinement for eight years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a notice of appeal on May 6, 2009.  
            On January 28, 2010, this court ordered a hearing to
determine why appellant’s counsel had not filed a brief in this appeal.  On February
24, 2010, the trial court conducted the hearing, and the record of the hearing
was filed in this court on March 1, 2010.
            At the hearing, appellant, together with his counsel,
confirmed that he had discussed the issues with counsel and determined that
appellant no longer wished to pursue his appeal.
            Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex. R. App. P.
42.2(a).  However, based upon the testimony at the hearing that appellant does
not want to continue his appeal, we conclude that good cause exists to suspend
the operation of Rule 42.2(a) in this case.  See Tex. R. App. P. 2.
            Accordingly, we dismiss the appeal. 
PER CURIAM
 
 
Panel
consists of Justices Yates, Seymore, and Brown.  
Do Not
Publish — Tex. R. App. P.
47.2(b).